‘\:


         OFFICE    OF THE ATTORNEY    GENERAL    OF TEXAS
                             AUSTIN
QcaaIa0. Mwm
AvrammwQL*-




  Eonor~blo &nort     CulM
  County Attorney
  xl PM0 corrylty
  El Paso, Torrr




                                            mm 86 a baria rot
                                            Wing the oorreoted
                                            ;h oert~rioetror a
                                            .d born to them prior
                                            he marriage.
                                          otter of June et in

                                 with a birth orrtiiiostr
                                 trar by Chrrlo Allen and
                                               f20 an ille-
                                 g to le6ltinLst

                                           h OertlriOatO that
                                           her 18 white. The
                                            era married in Las
                                           8 JOU will not. wan

                   ity Regiwrr    i6 requesting me r0r IIB
             on a# to the power to legltlmatize a ohild born
       of a oolored father and a white mother1 the la w lx-
       preasly prohibitingmarriage between auuohprraonr
       in thir State.=                                     -

               Aftbr df8OWldllt3 this quartion with the writer Of
  our opinion No. o-2347 it was decided that the question pro-
  pounded in your letter was barioally the same erthet re-
  quested in the berore mentioned opinion. A oopy of thir
  o p inio n is attached end ma de l part or thlo reply.
     .   ’




lionorabl.        &neat   Culnn, Page 8

            The City Registrar as a rlnlatarl.l      orricer   is re-
quired b yltatuto to preron dartsin mlnlaterlal rots.            see
Artlelo 4499, Berlrab Civil Statutes    aa explained page 3 in
attaohed opinion.    Ye are not psaaing upon the legal efreot
of the riling   and aooeptanor of thl.  oartitloate.        sum00    it
to       say:
                    “lou are not oono~rned 4th the leg.1 riiaOt8
             of mioh prooedure as to thi lagltfmaop of the ohlld,
             its righ8 0r lnberitanoe, or other leg.1 rights
             whatsoever   and we are not passing upon anr luoh
             question.*    A. 0. Opinion Ilo. 0-8S49.
          You are thareion   roapeotrully    advised that the
CltT Roeiatrar lhould loeept an& rile     tb  oertifioate .ooord-
ing to the prooedure outlined in Artiolr 4417 bt the Be+iaed
civil statutes 0r Texas.
                                            Very truly yours




fBI:rw
                   APPROVEDJUL   2, 1940



                   ATTORNE-5 GE:NERAL 01''I'3Xb.S




                                                                -